UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7315



MARIO N. HUGHLEY,

                                             Plaintiff - Appellant,

          versus



CARRIE BASHAM, LPN; JOHN R. BARNETT, M.D.;
LALANI    D.   MCCANN,    M.D.;    CORRECTIONS
CORPORATION   OF   AMERICA;    PRISON   REALTY
CORPORATION, formerly known as Corrections
Corporation of America; PATRICIA A. TERRANGI;
J. D. TERRY; RONALD ANGELONE; M. VERNON SMITH,
M.D.; DOE #1; JANE/JOHN DOE #2; JANE/JOHN DOE
#3,

                                            Defendants - Appellees,

          and


JACKIE R. SMITH,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-85-2)


Submitted:   February 25, 2004             Decided:   March 23, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John L. Watts, BREIT, DRESCHER & IMPREVENTO, P.C., Norfolk,
Virginia; O. L. Gilbert, GILBERT & ALBISTON, Norfolk, Virginia, for
Appellant.   Carlyle R. Wimbish, III, Kenneth T. Roeber, SANDS,
ANDERSON, MARKS & MILLER, P.C., Richmond, Virginia; John D.
McChesney, RAWLS & MCNELIS, P.C., Richmond, Virginia; Mark R.
Davis, Senior Assistant Attorney General, Richmond, Virginia; Kerri
Borchardt Taylor, MORIN & BARKLEY, Charlottesville, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Mario N. Hughley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to Fed.

R. Civ. P. 12(b)(6), as barred by the statute of limitations.         We

have reviewed the parties’ briefs and joint appendix and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Hughley v. Basham, No. CA-03-85-2 (E.D.

Va. filed Aug. 1, 2003 & entered Aug. 4, 2003).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -